Case 2:19-cv-00685-PJP Document 14-6 Filed 07/02/19 Page 1 of 4




                    Exhibit 6
Perkins Seeks TRO to Close 9 Area Restaurants - Business Journal Daily      Page 1 of 3
            Case 2:19-cv-00685-PJP Document 14-6 Filed 07/02/19 Page 2 of 4




                                                                                                                                      Tuesday, July 2, 2019

                                                                                                                                     Search…                
     HOME     NEWS     VIDEOS      BUSINESS STRATEGIES     LIFESTYLE      RALLY AROUND SMALL BUSINESS    RESOURCES        CONTACT US 




 Company
        News

 

 

 

 




     YOUNGSTOWN, Ohio – Nine area Perkins restaurants could be ordered closed as soon as Wednesday depending on the
     outcome of an hearing on a temporary restraining order scheduled for 10 a.m. in U.S. District Court in the Western District
     of Tennessee.

     Perkins & Marie Calender’s LLC, based in Memphis, is suing 5171 Campbells Land Co. Inc., the Pittsburgh operator of 27
     Perkins Restaurant & Bakery outlets in Ohio, Pennsylvania and New York, claiming it has defaulted on license agreements
     and owes nearly $2.2 million in franchise fees.

     The lawsuit is asking the court to “immediately shut down 26 Perkins Restaurant & Bakery locations in Pennsylvania (15),
     Ohio (10) and New York (1), which they acquired the rights to franchise in February 2018,” a company spokesman
     confirmed in an email.



                                                                                                                                         LATEST NEWS

                                                                                                                                               Update: Judge Grants TRO Barring 9
                                                                                                                                               Area Restaurants From Using Perkins
                                                                                                                                               Brand

                                                                                                                                               OEPA Approves Certification for
                                                                                                                                               Enterprise Park
     A statement was released that explains why the legal action was taken:
                                                                                                                                               Letter to Our Readers Announces
                                                                                                                                               Expansion Plans
     “5171 Campbells Land Co. Inc. has been in default since April 2018 failing to pay agreed upon royalty fees, marketing
     contributions and transfer fees as well as failure to complete construction on multiple pending projects and uphold the                   GCC, BC3 Team Up to Offer 4-year
                                                                                                                                               Nursing Degree
     standards set forth in the license agreements.
                                                                                                                                               Using Medical Marijuana? You’re
                                                                                                                                               Fired
     “Despite innumerable attempts to resolve the situation with the franchisee, and CLC’s repeated failure to comply, Perkins
                                                                                                                                                        View All
     & Marie Callender’s was compelled to terminate their license agreement in early June 2019 and is now asking for the
     court’s assistance in closing the 26 restaurants.”




https://businessjournaldaily.com/perkins-seeks-tro-to-close-9-area-franchise-restaurants/                                                        7/2/2019
Perkins Seeks TRO to Close 9 Area Restaurants - Business Journal Daily      Page 2 of 3
            Case 2:19-cv-00685-PJP Document 14-6 Filed 07/02/19 Page 3 of 4


     The nine Perkins restaurants operated in the region by Campbells Land Co. are in Boardman (pictured above), Austintown,
     Warren, Niles and Ashtabula, as well as in New Castle, Greenville, Hermitage and Grove City, Pa.

     The complaint states that CLC failed to complete required reconstruction of “certain parts of the Boardman, Canton, Grove
     City and Austintown restaurants,” that it purchased from non-approved vendors and sold unapproved products and
     “specials” and that it “failed 16 quality assurances, including four failures of food safety.”

     On May 17, the president and CEO of Perkins & Marie Callendar, Jeff D. Warne, sent a letter to CDC “informing them of
     PMC’s grave concerns regarding the Pennsylvania Bureau of Food Safety and Laboratory Services’ temporary closure of
     the Grove City restaurant due to a number of health and safety deficiencies, some of which related to construction that
 
     had dragged on for a year,” the lawsuit states. “The letter further detailed how the restaurant’s closure resulted in
  unfavorable media coverage, which raised concerns of harm to PMC’s goodwill and other Perkins restaurants in the

  region.”

  On June 3, CLC was sent “a termination of temporary license letter for all restaurants, and on June 4 was issued a de-
     identification letter.” Nevertheless, the restaurants continued to operate as Perkins.
 

     Perkins & Marie Callender’s LLC operates 371 restaurants in 32 states and five Canadian provinces. Its trademark was
     secured in 1958.

     Campbells Land Co. is operated by William T. Kane and Kristine Kochis. The company acquired 27 Perkins restaurants
     last year when Unique Ventures Group LLC filed Chapter 11 bankruptcy. On the eve of the transaction’s closing, the trustee
     said CLC lacked sufficient cash to close the deal. “Substantial negotiations” followed, the lawsuit states, enabling the
     closing to take place one month later.

     Campbells Land Co. could not be reached for comment. The company’s response had not been filed with the court as of
     this posting.

     The hearing Tuesday on a request for a temporary restraining order, which would close the 26 restaurants, is before U.S.
     Judge John Fowlkes.

     Copyright 2019 The Business Journal, Youngstown, Ohio.

       CLICK HERE to subscribe to our print edition and sign up to our free daily headlines.




SITE LINKS                                                                                            NEWS




https://businessjournaldaily.com/perkins-seeks-tro-to-close-9-area-franchise-restaurants/                                         7/2/2019
Perkins Seeks TRO to Close 9 Area Restaurants - Business Journal Daily      Page 3 of 3
            Case 2:19-cv-00685-PJP Document 14-6 Filed 07/02/19 Page 4 of 4


Home             News             3 Minutes With                      Awards & Events            Business Services
Cartoons         DailyBUZZ        Subscribe                           Company News               Drilling Down
Advertising      About            Careers                             Economic Development       Education
Contact Us                        Submit News                         Emerging Entrepreneurs     Financial Services
                                                                      Getting Ahead              Growth Report 2019
                                                                      Health Care and Wellness   Impact Makers
                                                                      Industry Reports           Manufacturing
                                                                      Our Towns                  Politics
                                                                     Real Estate

 

 
                                 25 E Boardman St, Suite 306, PO Box 714, Youngstown, OH 44501
 
                                          Phone: 330-744-5023 | Fax: 330-744-5838
 




https://businessjournaldaily.com/perkins-seeks-tro-to-close-9-area-franchise-restaurants/                   7/2/2019
